PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hahm et al.
Application No. 14/811,836
Filed: 29 Jul 2015
For: Method And System For A Reduced Computation Hidden Markov Model In Computational Biology Applications
:
:
:                      CORRECTED
:	DECISION ON PETITION
:
:
:


The petition decision mailed on December 20, 2021, was mailed in error and hereby VACATED.

This is a corrected decision on the petition under 37 CFR 1.313(c), filed December 16, 2021, to withdraw the above-identified application from issue after payment of the issue fee and a decision on the petition, filed October 29, 2021, which is being treated as a petition under 37 CFR 1.137(a) to revive the instant nonprovisional application for failure to timely notify the U.S. Patent and Trademark (USPTO) of the filing of an application in a foreign country, or under a multinational treaty that requires publication of applications eighteen months after filing.  See 37 CFR 1.137(f). 

The petition under 37 CFR 1.313(c) is DISMISSED.

37 CFR 1.313(c) provides that:

	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	(2) Consideration of a request for continued examination in compliance with 37 CFR 1.114; or
	(3) Express abandonment of the application.  Such express abandonment may be in favor of a continuing application.



Petitioner is reminded that the filing of any renewed petition to withdraw from issue may not be recognized or effective if not received by the appropriate deciding official in time to act prior to issuance.  Note 37 CFR 1.313(d).  It is recommended that the facsimile number listed below be used to file the renewed petition.   

The petition under 37 CFR 1.137(a) is GRANTED.

Petitioner states that the instant nonprovisional application is the subject of an application filed in an eighteen-month publication country on July 1, 2016.  However, the USPTO was unintentionally not notified of this filing within 45 days subsequent to the filing of the subject application in an eighteen-month publication country.  

In view of the above, this application became abandoned pursuant to 35 U.S.C. § 122(b)(2)(B)(iii) and 37 CFR 1.213(c) for failure to timely notify the Office of the filing of an application in a foreign country or under a multilateral international agreement that requires publication of applications 18 months after filing.

A petition to revive an application abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii) for failure to notify the USPTO of a foreign filing must be accompanied by:

(1) the required reply which is met by the notification of such filing in a foreign country or under a multinational treaty; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date of the reply until the filing of a grantable petition was unintentional.

The instant petition has been found to be in compliance with 37 CFR 1.137(a).  Accordingly, the failure to timely notify the USPTO of a foreign or international filing within 45 days after the 

The previous Request and Certification under 35 U.S.C. § 122(b)(2)(B)(i) has been rescinded.  A Notice Regarding Rescission of Nonpublication Request which sets forth the projected publication date of January 20, 2022, was mailed on October 15, 2021.

In light of the above, the above-identified application is being referred to the Office of Data Management for issuance into a patent.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-0025
			Office of Petitions

Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.   



/TERRI S JOHNSON/Paralegal Specialist, OPET